ALLOWANCE
1.	Claims 1-20 have been presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims benefit to Provisional Application 62/511819 filed on 05/26/17.
Response to Arguments
3.	Applicant’s arguments, filed 01/08/21 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn due to the amendment to the claims. 
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically determining a maximum lateral electric field of the BJT device in the defined surface potential state based on the base surface charge concentration and predicting the irradiated excess base current in the BJT device based on the maximum lateral electric field as disclosed in independent claims 1 and 15 of the instant application in combination with the remaining elements and features of the claimed invention.
Prior Art of Record
6.	The Prior art of record Schmidt et al. (“Modeling Ionizing Radiation Induced Gain Degradation of the Lateral PNP Bipolar Junction Transistor”) discloses calculating irradiated base current from base surface potential and base charge concentration. 
Schmidt does not teach the limitations identified above as allowable subject matter.
7.	The Prior art of record Zebrev, G.I. (Modeling and Simulation of the Enhanced Low-Dose-Rate Sensitivity of Thick Isolating Layers in Advanced ICs”) discloses simulating ELDRS to determine degradation and recombination rate in an integrated circuit device. 

8.	The Prior art of record Campbell et al. (“Total Dose and Dose Rate Models for Bipolar Transistors in Circuit Simulation”) discloses analysis of surface recombination to obtain an excess base current. 
Campbell does not teach the limitations identified above as allowable subject matter.
9.	The Prior art of record Barnaby et al. (“Improved Model for Increased Surface Recombination Current in Irradiated Bipolar Junction Transistors”) discloses calculating excess base current from maximum lateral electric field. 
Barnaby does not teach the limitations identified above as allowable subject matter.
10.	The Prior art of record Sanchez Esqueda et al. (“Compact Modeling of Total Ionizing Dose and Aging Effects in MOS Technologies”) discloses calculating surface potential from an electrical field of a BJT device in the defined surface potential state. 
Sanchez Esqueda does not teach the limitations identified above as allowable subject matter.
11.	The Prior art of record Fleetwood et al. (“Evaluation of Enhanced Low Dose Rate Sensitivity in Fourth-Generation SiGe HBTs”) discloses disqualifying or qualifying devices due to ELDRS. 
Fleetwood does not teach the limitations identified above as allowable subject matter.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/16/21